In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2397 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

LANCE SLIZEWSKI, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
             No. 14‐cr‐87 — James D. Peterson, Judge. 
                     ____________________ 

   ARGUED DECEMBER 16, 2015 — DECIDED JANUARY 5, 2016 
                ____________________ 

   Before MANION, KANNE, and WILLIAMS, Circuit Judges. 
    KANNE,  Circuit  Judge.  Lance  Slizewski  pleaded  guilty  to 
possessing a firearm as a felon after police in Madison, Wis‐
consin, executed a warrant to search his rental car and found 
a gun in the trunk. Slizewski moved to suppress the gun. He 
argued  that  a  detective  misrepresented  and  omitted  critical 
information  in  his  search‐warrant  affidavit,  necessitating  a 
Franks hearing to determine the search’s validity. The district 
court  denied  the  motion,  and  Slizewski  pleaded  guilty  but 
2                                                      No. 15‐2397 

reserved his right to challenge the  denial of his motion. Be‐
cause  the district court permissibly ruled that any  misstate‐
ments  or  omissions  were  unintentional  or  immaterial,  we 
affirm the district court’s judgment. 
                         I.   BACKGROUND 
    Wisconsin  police  officers  arrested  Slizewski  in  July  2014 
as  they  investigated  a  string  of  armed  robberies.  Detective 
Joel  Peterson  prepared  an  affidavit  for  a  warrant  to  search 
Slizewski’s  car.  In  the  affidavit,  Peterson  described  four  re‐
cent  robberies.  The  first  occurred  at  a  pizza  restaurant  in 
April. A second restaurant was robbed three days later. Two 
men,  one  wearing  a  St.  Louis  Cardinals  cap,  were  captured 
on  surveillance  photos  at  that  restaurant  before  it  was 
robbed.  According  to  a  witness,  a  robbery  suspect  fled  that 
scene  in  a  black  sedan  “similar”  to  “a  Chevrolet  Malibu.” 
The  next  robbery  was  a  few  days  later.  According  to  Peter‐
son, two men—one a black male and one a “lighter‐skinned 
black male or perhaps mixed race”—robbed a sports bar. Pe‐
terson said that a surveillance video shows a black four‐door 
sedan passing the bar four times shortly before the robbery. 
Finally, Peterson said that a man, identified as James Sexton, 
robbed  a  convenience  store  a  week  later  and  fled  in  a  red 
Ford Focus. The driver of the Ford Focus, who knew Sexton, 
looked  at  photos  from  surveillance  video  of  the  previous 
robberies.  He  pointed  out  that  Sexton  wore  the  same  gray 
basketball  shoes  (which  he  referred  to  as  “Jordans”) during 
the first and last robberies. 
    Peterson’s  affidavit  listed  several  facts  that  connected 
Slizewski  and  his  car  to  the  robberies.  First,  Sexton  had 
Slizewski’s  contact  information  in  his  phone  and  called 
Slizewski from jail to tell him to change his number. Second, 
No. 15‐2397                                                               3

Slizewski drove to meet his probation officer in a car that re‐
sembles cars seen in two of the robberies. Third, after police 
arrested Slizewski for a probation violation, they observed in 
plain  view  of  the  inside  of  his  impounded  car  two  clothing 
items  associated  with  the  crimes:  a  red  St.  Louis  Cardinals 
baseball cap and “a pair of gray and white basketball shoes.” 
Fourth, Slizewski “appears to possibly be mixed race accord‐
ing  to  his  Dane  County  Jail  booking  photo.”  Finally,  when 
Slizewski called his girlfriend from jail, he “repeatedly” told 
her  to  “find  where  his  car  is,  get  it  back,  and  get  ‘the  stuff’ 
out of it” or his “life is over.” 
   A  state  judge  concluded  that  probable  cause  existed  to 
search Slizewski’s rental car and granted the search warrant. 
Officers  found  a  firearm  in  the  trunk,  which  Slizewski  is 
prohibited  from  possessing  as  a  result  of  a  previous  felony 
conviction.  
     Slizewski moved to suppress the firearm. He argued that 
Peterson had intentionally or recklessly misstated or omitted 
five points. (1) Slizewski’s rental car is not identical to the car 
in  the  surveillance  video  of  third  robbery; (2) The  gray  bas‐
ketball shoes in the back of Slizewski’s car were “LeBrons,” 
not “Jordans”; (3) No suspect wore a St. Louis Cardinals hat 
during  any  robbery;  (4)  Slizewski  does  not  appear  mixed‐
race in his booking photo, which Peterson omitted from his 
affidavit;  and  (5) Slizewski  faced  a  potential  parole  revoca‐
tion;  had  Peterson’s  affidavit  included  that  fact,  it  would 
have negated an inference that Slizewski thought his life was 
over  because  of  the  armed  robberies.  Slizewski  asked  for  a 
Franks hearing, see Franks v. Delaware, 438 U.S. 154 (1978), to 
determine  whether,  in  light  of  these  problems,  the  search 
was unlawful. 
4                                                       No. 15‐2397 

    A  magistrate  judge  recommended  that  the  district  court 
deny  the  motion  to  suppress  and  the  request  for  a  Franks 
hearing.  He  reasoned  that,  even  if  he  granted  Slizewski’s 
contentions,  Peterson  supplied  ample,  truthful  reasons  to 
believe that evidence of the armed robberies was in the car. 
Namely: Sexton (himself  a suspect) kept Slizewski’s  contact 
information  on  his  phone;  Sexton  called  Slizewski  from  jail 
to warn him to change numbers; gray basketball sneakers in 
Slizewski’s  car  closely  matched  the  description  of  shoes 
identified  at  two  robberies;  and  a  St.  Louis  Cardinals  hat, 
seen  on  a  suspect  in  a  surveillance  photo  taken  shortly  be‐
fore  one  robbery,  was  also  in  Slizewski’s  car.  The  district 
court  adopted  the  magistrate  judge’s  recommendation  over 
Slizewski’s objection. 
   Slizewski pleaded guilty but reserved his right to appeal 
the  denial  of  his  motion  to  suppress,  see  Fed.  R.  Crim.  P. 
11(a)(2).  The  district  court  sentenced  Slizewski  to  180 
months’ imprisonment. 
                           II.   ANALYSIS 
     On  appeal,  Slizewski  challenges  the  district  court’s  re‐
fusal  to  conduct  a  Franks  hearing.  He  insists  that  the  state 
judge would not have found probable cause to search his car 
if  Peterson  had  not  omitted  crucial  facts  and  included  mis‐
leading statements. We disagree. 
    The district court permissibly denied Slizewski’s motion. 
The  Fourth  Amendment  requires  district  courts  to  hold  a 
Franks  hearing  when  “the  defendant  makes  a  substantial 
preliminary  showing  that  a  false  statement  knowingly  and 
intentionally,  or  with  reckless  disregard  for  the  truth,  was 
included by the affiant in  the warrant affidavit,” if that “al‐
No. 15‐2397                                                           5

legedly false statement is necessary to the finding of proba‐
ble  cause.”  Franks,  438  U.S.  at  155–56;  see  United  States  v. 
Johnson,  580 F.3d  666, 670 (7th Cir. 2009). Because  these ele‐
ments are hard to prove, Franks hearings are rarely required. 
See Johnson,  580  F.3d  at 670;  United  States  v.  Maro,  272  F.3d 
817, 822 (7th Cir. 2001). And no hearing was needed here be‐
cause the affidavit contains no intentional or material errors. 
     We  turn  first  to  the  baseball  cap.  Slizewski  asserts  that 
Peterson  misled  the  state  judge  into  thinking  that  the  hat 
was  worn  during  a  robbery.  But,  in  fact,  the  affidavit  truth‐
fully notes that a surveillance photo captured an image of a 
man  in  a  Cardinals  hat  at  the  restaurant  before  the  robbery 
took place. See Johnson, 580 F.3d at 670 (requiring defendant 
to  show  that  “officer submitting  the  affidavit  perjured  him‐
self or acted recklessly because he seriously doubted or had 
obvious  reason  to  doubt  the  truth  of  the  allegations”).  So 
there is no misstatement. 
    Slizewski  next  focuses  on  the  shoes.  He  says  that  the 
shoes in the rental car are “LeBrons,” a gray basketball shoe 
that  is  different  from  the  gray  basketball  “Jordans”  that  a 
witness said Sexton wore. But no evidence suggests that Pe‐
terson knew that these two types of gray basketball shoes are 
branded differently.  Instead he argues that Peterson should 
have learned the difference. But an affiant’s negligence does 
not  justify  a  Franks  hearing.  See  Johnson,  580  F.3d  at  671; 
see also  United  States  v.  Swanson,  210  F.3d  788,  791  (7th  Cir. 
2000)  (describing  allegation  that  “investigators  should  have 
done more work” as insufficient to meet “high standard re‐
quired for convening a Franks hearing”). As the district court 
noted, Peterson cannot be expected to be “as attuned to the 
various models of Nike basketball shoes as the clerks at Foot 
6                                                          No. 15‐2397 

Locker.” And for all Peterson knew, the witness who called 
the  gray  basketball  shoes  “Jordans”  was  himself  mistaken. 
At oral argument Slizewski argued that, since time was not 
of  the  essence,  the  officer  could  have  easily  obtained  a  still 
photo from the camera recording of the first robbery; he then 
could have compared the shoes seen on the suspect with the 
shoes  visible  in  the  backseat  of  the  car  and  determined 
whether  the  shoes  were  the  same.  But  Slizewski  never  put 
into the record the still photo of the suspect wearing the gray 
basketball  shoes,  so  the  district  court  could  not  evaluate 
whether the photo was useful. Without the photo in the rec‐
ord, the court did not abuse its discretion in finding that no 
Franks hearing was required. 
    Slizewski  next  addresses  the  cars.  He  contends  that  Pe‐
terson  misled  the  state  judge by suggesting that Slizewski’s 
car  resembles  cars  seen  in  the  two  robberies,  but  omitting 
that Slizewski’s is an Impala and the car in the surveillance 
video of the third robbery was a Malibu. But those two cars 
are  similar—both  are  black,  four‐door  Chevy  sedans  with 
similar body shapes and taillights. True, they are not identi‐
cal—the  license  plates  hang  slightly  differently  and  one  car 
has  five‐spoke  wheels  while  the  other  has  six  spokes.  But 
negligence  in  not  noticing  those  slight  differences  does  not 
justify  a  Franks  hearing.  See  Johnson,  580  F.3d  at  671.  In  any 
event, a witness to the second robbery said that the suspect 
used a black sedan “similar” to a Malibu. And as the magis‐
trate judge noted, “the Malibu is the Impala’s little brother.” 
Thus Slizewski has not shown that Peterson made an inten‐
tional misstatement about the cars’ similarity. 
    Finally  Slizewski  attacks  how  Peterson  described 
Slizewski’s  call  to  his  girlfriend.  He  argues  that  Peterson 
No. 15‐2397                                                          7

omitted  telling  the  state  judge  about  his  criminal  history; 
had he done so, the judge could have inferred that Slizewski 
thought his “life was over” because of a potential probation 
violation,  not  because  he  feared  evidence  of  the  robberies 
was in his car. But the omission is irrelevant: the state court 
judge already knew Slizewski was on a state probation hold, 
so  the  judge  was  aware  of  the  context  for  Slizewski’s  state‐
ment. 
                        III.   CONCLUSION 
    Probable  cause  that  the  car  contained  evidence  of  the 
robberies  was  adequately  based  on  the  sworn  presence  of 
the Cardinals cap and basketball shoes in the car, its renter’s 
(Slizewski’s) substantial contacts with another suspect in the 
robberies, and Slizewski’s incriminating call to the girlfriend. 
See  Gutierrez  v.  Kermon,  722  F.3d  1003,  1008  (7th  Cir.  2013) 
(describing  probable  cause  as  “practical,  commonsense 
standard”); United States v. Hines, 449 F.3d 808, 814 (7th Cir. 
2006) (same). Accordingly no Franks hearing was necessary. 
   Because  the  district  court  permissibly  denied  the  Franks 
hearing  and  motion  to  suppress,  we  affirm  the  district 
court’s judgment.